Citation Nr: 1123814	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to November 4, 2008, for the award of service connection for right knee instability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.    

4.  Entitlement to an initial compensable evaluation for residuals of left wrist fracture, status post external fixation, prior to November 4, 2008.

5.  Entitlement to an initial compensable evaluation for residuals of left wrist fracture, status post external fixation, from November 4, 2008.  

6.  Entitlement to an initial evaluation in excess of 10 percent for residuals of torn right pectoral muscle, status post unsuccessful surgical repair, prior to November 4, 2008.

7.  Entitlement to an initial evaluation in excess of 20 percent for residuals of torn right pectoral muscle, status post unsuccessful surgical repair, from November 4, 2008.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for right knee degenerative joint disease, status post ACL tear, with a 10 percent rating assigned, effective December 1, 2004, granted service connection for residuals of left wrist fracture, with a noncompensable rating assigned, effective December 1, 2004, and granted service connection for residuals of torn right pectoral muscle, with a 10 percent rating assigned, effective December 1, 2004.  

A February 2010 rating decision granted an increased initial rating of 20 percent for residuals of torn right pectoral muscle, status post unsuccessful surgical repair, effective November 4, 2008, granted an increased initial rating of 10 percent for residuals of left wrist fracture, status post external fixation, effective November 4, 2008, and granted a 10 percent rating for right knee instability, effective November 4, 2008.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for higher initial ratings for the pectoral muscle, left wrist and right knee disabilities remain before the Board.  

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at the RO in July 2010.  A transcript is of record.

While the Veteran did not specifically appeal a claim for an effective date prior to November 4, 2008, for right knee instability, he has pursued an appeal of entitlement to an increased rating for his right knee disability since he initially filed his claim in December 2004.  Since the grant of an earlier effective date for instability of the right here, in this case, results in an increased evaluation for the Veteran's right knee disability, prior to November 4, 2008, the Board considers this matter on appeal, as reflected on the title page above.

The issue of entitlement to service connection for a back injury, to include as due to service connected bilateral knee disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased evaluations for service connected left wrist disability, right knee disability and right pectoral muscle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee instability has existed since separation from service.    


CONCLUSION OF LAW

The criteria for an effective date of December 1, 2004, for the award of service connection for right knee instability are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Analysis

With regard to instability, the RO assigned a 10 percent disability evaluation under Diagnostic Code 5257, effective November 4, 2008.  This was the date of a VA examination that showed the Veteran had instability of the right knee.  However, the Veteran's service treatment records show that he complained of symptoms associated with instability in February 1991, November 1994, and June 2004.  As such, the Board concludes that right knee instability existed during and since service.  The Board is ever mindful of the medical history.

Based upon the reports of symptoms of instability during service, the Board finds that the Veteran is entitled to service connection for right knee instability from December 1, 2004, the day after he separated from service.  The Board believes that the Veteran did not become disabled on the date of his examination.  As noted, instability of the right knee is shown during service, and the Veteran has asserted that he has had instability of the knee since separation.  Therefore, an effective date of December 1, 2004, is awarded for the Veteran's instability of the right knee.  This is the day after the Veteran separated from service and within a year of when he filed his first claim for VA benefits.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

This represents a full grant of the effective date sought by the Veteran.  The disability evaluation assigned to the Veteran's right knee instability, throughout the appeal period, is further considered under the remand section of this decision.  


ORDER

An effective date of December 1, 2004, is granted for right knee instability.  


REMAND

During the July 2010 hearing, the Veteran stated that he has received treatment for each of the service connected disabilities at issue here on appeal at the Douglas County Emergency Room (ER) and with his private primary care physician.  The claims folder does not include post-service ER treatment records.  Moreover, there are no records from a private treating physician.  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2010).  

During the hearing, the Veteran testified that each of the service connected disabilities has increased in severity since his last VA examination in November 2008.  Therefore, the Veteran must be provided with a new VA examination to determine the severity of his service connected left wrist, right knee and right pectoral muscle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private medical records, including records from the Douglas County ER in accordance with 38 C.F.R. § 3.159.  

Also, send a letter requesting that the Veteran provide the name of his private primary care physician and all necessary authorizations.

2.  Once all relevant records have been associated with the claims folder, provide the Veteran with a VA examination to determine the current severity of his left wrist, right knee and right pectoral muscle disabilities.  All necessary tests, including X-rays, should be conducted.  

All orthopedic and neurologic impairment found to be present and due to or a residual of the service connected disabilities should be noted.

Range of motion testing should be conducted for all disabilities.  If pain on motion is observed, the examiner should note the points in the ranges of motion when pain becomes evident.

The examiner should further note whether there is subluxation or instability and if present, should opine as to its severity.

With regard to the right pectoral muscle, the examiner is asked to identify all of the muscle groups involved, and specify the degree of injury to those muscle groups, as well as what functional abilities are affected.  

The examiner should also comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  

3.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


